Citation Nr: 1107353	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1966 until October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified at a Board hearing before 
the undersigned in January 2010.  A transcript of that proceeding 
is of record.

The issues of entitlement to service connection for hearing loss 
and entitlement to an initial rating in excess of 30 percent for 
PTSD are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's 
current Hepatitis C is causally related to his military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts his Hepatitis C is a result of exposure to 
blood during combat.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

A May 2006 VA examination reflects a diagnosis of active 
Hepatitis C.  Thus, the requirement of current disability has 
been satisfied.  

With respect to in-service disease or injury, the Veteran's 
service treatment records are negative for any complaints, 
treatment or diagnosis of Hepatitis C.  The Veteran's DD-214, 
however, indicates that he was awarded, among other things, the 
Combat Infantryman Badge (CIB) for his participation in combat 
against hostile forces in Vietnam.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be presumed 
if consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be made 
that a particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  Section 1154(b) does not establish service connection 
for a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

Accordingly, the Board concedes the Veteran was exposed to blood 
during combat service.  However, the evidence must still 
establish by competent medical evidence tending to show a current 
disability and a nexus between that disability and the in-service 
exposure.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see 
also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

With respect to medical nexus, the May 2006 VA examiner opined 
that the Veteran's Hepatitis C was as likely as not caused by 
either his combat blood exposure or his reported cocaine use in 
the 1970s.  In the examiner's opinion, both risk factors were 
equally likely to have resulted in Hepatitis C.

There is no other competent etiological opinion of record.  
Accordingly, the Board finds that the evidence of record is in 
equipoise as to the matter of whether the Veteran's current 
Hepatitis C is a result of his combat service.  The benefit of 
the doubt rule is therefore for application.  See 38 U.S.C.A. § 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010).  As 
such, all three elements of service connection have been 
satisfied.

As a final matter, the Board notes that the agency of original 
jurisdiction (AOJ) has a duty to notify and assist the Veteran 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As 
discussed, service connection for Hepatitis C is warranted; 
therefore, a full discussion of whether VA met these duties is 
not needed.  It is important to note, however, that the RO 
provided notice with respect to the initial disability rating and 
effective date elements of the claim in March 2006, consistent 
with current case law.

ORDER

Service connection for Hepatitis C is granted. 





REMAND

With respect to the Veteran's claim of entitlement to service 
connection for hearing loss, the Board finds that additional 
development is required.  As detailed above, the Veteran is in 
receipt of the CIB.  In his hearing before the undersigned, the 
Veteran reported that he sustained acoustic trauma in conjunction 
with his duties as an infantryman, which is reasonably consistent 
with the circumstances of this Veteran's combat service.  
Although the Veteran underwent a VA audiological examination in 
November 2006, an adequate nexus opinion was not obtained.  
Rather, the examiner determined that since the service treatment 
records did not note hearing loss, current left ear hearing loss 
was not a result of in-service acoustic trauma (according to the 
examination report the Veteran did not evidence right ear hearing 
loss for purposes of VA compensation at that time).  This opinion 
is inadequate, as it was based on the incorrect assumption that 
the Veteran did not sustain acoustic trauma during service.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a 
medical opinion based on incorrect factual premise is not 
probative).  Accordingly, the Board finds that there is 
sufficient evidence to warrant remanding the case based upon an 
inadequate medical examination.

Additionally, the Veteran testified in January 2010 that he was 
about to see an audiologist.  Any outstanding pertinent records 
should be obtained on remand.

With regard to the claim for an increased rating for PTSD, the 
Veteran last underwent a VA examination in August 2007.  The 
Veteran has since testified that he experiences regular panic 
attacks, obsessively checks his locks at night to secure his 
home, and has problems with hygiene, which indicates his PTSD 
possibly underwent an increase in severity.  Accordingly, the 
Board finds that a contemporaneous VA examination is warranted.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (reiterating 
that a re-examination should be requested when the evidence 
indicates there has been a material change in disability since 
the last examination); VAOPGCPREC 11-95.

Finally, the Veteran testified that he was employed until 2004 or 
2005, when he was fired for losing his temper and threatening an 
individual due to his service-connected PTSD.  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once 
a Veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability); 
see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) 
(holding that an inferred claim for a TDIU is raised as part of 
an increased rating claim only when the Roberson requirements are 
met).  The United States Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.  As such, upon remand the examiner should address whether 
Veteran's service-connected disability renders him unable to 
secure or follow a substantially gainful occupation, and future 
adjudication of the Veteran's claim should include the issue of 
TDIU, in accordance with the holding in Rice.

Accordingly, these remaining issues are REMANDED for the 
following action:

1.  The Veteran should be requested to 
provide written authorization, with full 
address information, for all private 
treatment providers who have treated him for 
hearing loss.

2.  After securing any necessary release 
forms, all records of medical treatment which 
are not currently associated with the 
Veteran's claims file should be requested.  
These search efforts must include contacting 
the Austin VA outpatient clinic for all 
records dated since January 2010.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.

3.  The Veteran should then be scheduled for 
a VA audiological examination.  The VA 
examiner should review pertinent documents in 
the Veteran's claims file in conjunction with 
the examination report; this should be noted 
in the examination report.  For the purposes 
of providing this opinion the examiner will 
accept as fact the Veteran's exposure to 
acoustic trauma in service.  The examiner 
should conduct all tests deemed appropriate 
and discuss the nature and etiology of any 
bilateral hearing loss diagnosed.  The 
examiner is then requested to offer an 
opinion as to whether it is as least as 
likely as not (i.e. 50% or greater chance) 
that the Veteran's current bilateral hearing 
loss is related to his service in the 
military, with specific consideration of 
acoustic trauma sustained therein.  The 
examiner should provide a complete rationale 
for any opinion provided.

4.  Then schedule the Veteran for a VA mental 
disorder examination for the purpose of 
determining the current severity of his 
service-connected PTSD.  The VA examiner 
should review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination report; this should be noted in 
the examination report.  All necessary tests 
should be performed, to include any 
diagnostic tests, and all clinical 
manifestations should be reported in detail.  
The examiner should identify symptoms of his 
service-connected PTSD and comment on how 
they impact on both his social and 
occupational functioning (i.e. the effects on 
his employability), to include offering a 
Global Assessment of Functioning (GAF) with 
an explanation describing the assigned GAF 
score.  The examiner should also provide an 
opinion as to whether the Veteran is unable 
to secure and follow a substantially gainful 
occupation by reason of his service-connected 
PTSD.  The examiner should provide a complete 
rationale for any opinion provided.

5.  Thereafter, readjudicate the issues on 
appeal, to include the issue of entitlement 
to a TDIU.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and be afforded reasonable opportunity 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


